     Case: 1:17-cv-08429 Document #: 33 Filed: 10/08/18 Page 1 of 3 PageID #:551



                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS

MALIBU MEDIA, LLC,                                )
                                                  )
        Plaintiff,                                )   Civil Action Case No. 1:17-cv-08429
                                                  )
v.                                                )   Judge Feinerman
                                                  )
DONALD ADAMS,                                     )   Magistrate Judge Martin
                                                  )
        Defendant.                                )
                                                  )

PLAINTIFF’S MOTION FOR EXTENSION OF TIME OR IN THE ALTERNATIVE TO
        DEEM PLAINTIFF’S AMENDED REPLY BRIEF TIMELY FILED

        Plaintiff, Malibu Media, LLC (“Plaintiff”), by and through undersigned counsel, hereby

files this Motion for Extension of Time or in the Alternative to Deem Plaintiff’s Amended Reply

Brief Timely Filed (“Motion”) and states:

        1.       This Honorable Court’s Minute Entry of July 31, 2018 [CM/ECF 29], set forth a

briefing schedule for Plaintiff’s Motion to Dismiss (the “Briefing Schedule”).

        2.      Pursuant to the Briefing Schedule Plaintiff’s reply brief (the “Reply Brief”) was

due by Friday, October 5, 2018. [CM/ECF 29]

        3.      The Reply Brief was not filed on October 5, 2018.

        4.      However, Plaintiff’s counsel was able to serve the Reply Brief and its exhibits upon

Defendant’s counsel via e-mail on the due date of Friday, October 5, 2018.

        5.      Thereafter, Plaintiff’s counsel was able to file the Reply Brief through the Court’s

e-filing system on Saturday, October 6, 2018.

        6.      Plaintiff’s counsel was not able to contemporaneously file the exhibits to the Reply

Brief as the e-filing system was rejecting the .pdf formatted exhibits for technical reasons unknown

to Plaintiff’s counsel.

                                                 1
     Case: 1:17-cv-08429 Document #: 33 Filed: 10/08/18 Page 2 of 3 PageID #:552



        7.       An Amended Reply Brief (which corrects one typo on pg. 5 of the Reply Brief1)

with its exhibits was filed on October 7, 2018.

        8.       Plaintiff respectfully requests that this Honorable Court forgive the short delay,

which occurred over the weekend when this Honorable Court was closed, in the electronic filing

of Plaintiff’s Reply Brief; and, either grant Plaintiff an extension for filing of the Amend Reply

Brief to today’s date, or otherwise deem Plaintiff’s Amended Reply Brief timely filed.

        9.       Plaintiff respectfully submits that there is no prejudice to Defendant in granting this

Motion as Defendant’s counsel was served a copy of the Reply Brief, and its exhibits, on the

original deadline of October 5, 2018, and the filing was completed over the weekend before this

Honorable Court opened.

        WHEREFORE, Plaintiff respectfully requests entry of an Order extending Plaintiff’s time

for filing of the Amend Reply Brief to today’s date, or otherwise deem Plaintiff’s Amended Reply

Brief timely filed.



        Dated: October 8, 2018                               Respectfully submitted,

                                                             MEDIA LITIGATION FIRM, P.C.
                                                    By:      /s/ Mary K. Schulz
                                                             Mary K. Schulz, Esq.
                                                             1144 E. State Street, Suite A260
                                                             Geneva, Il 60134
                                                             Tel: (312) 213-7196
                                                             Email: medialitigationfirm@gmail.com
                                                             Attorneys for Plaintiff


                                     CERTIFICATE OF SERVICE




1
 	The only change made was to correctly reference the “Locke Order” on page 5 of the Reply Brief as being Exhibit
“B,” not Exhibit “A” as initially incorrectly set forth.	

                                                        2
    Case: 1:17-cv-08429 Document #: 33 Filed: 10/08/18 Page 3 of 3 PageID #:553



        I hereby certify that October 8, 2018, I electronically filed the foregoing document with
the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record and
interested parties through this system.

                                            By:     /s/ Mary K. Schulz




                                               3
